Citation Nr: 1115963	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 22, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD from June 22, 2007, to September 4, 2007, and from January 7, 2009.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In October 2009, the Veteran testified at a hearing before the undersigned sitting at the RO.  A transcript of that hearing is of record.  At that time, he submitted a copy of a letter from his psychologist that was previously submitted but not reviewed by the RO as it was submitted after the most recent supplemental statement of the case (SSOC) had been issued.  As he submitted a waiver of RO review of that evidence, the Board accepts this additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).  Moreover, under these circumstances, remand for the issuance of an SSOC is not required.

In a January 2010 decision, the Board, in part, granted a 70 percent rating for PTSD from September 4, 2007, to January 7, 2009, but denied a rating in excess of 50 percent prior to and from that period.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  He did not contest the initial rating claim for diabetes that had also been denied by the Board.  In November 2010, the Court granted a joint motion of the parties to vacate the January 2010 decision and remand the case to the Board.  The Court dismissed the appeal regarding the diabetes claim and the parties agreed to leave undisturbed the portion of the Board decision that granted the staged increase to 70 percent.  

The issue of entitlement to an earlier effective date for the award of service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 22, 2007, the Veteran's PTSD had not been manifested by occupational and social impairment with deficiencies in most areas.

2.  From June 22, 2007, to September 4, 2007, and from January 7, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but total impairment is not demonstrated.  


CONCLUSIONS OF LAW

1.  Prior to June 22, 2007, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, from June 22, 2007, to September 4, 2007, and from January 7, 2009, the criteria for a 70 percent rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March 2006 that fully addressed all notice elements and were issued prior to the initial RO decision in these matters.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

The Veteran is seeking an increased rating for his PTSD.  He filed his claim in December 2005.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2010), a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 
A GAF score of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

After a careful review of the record, the Board finds that a rating in excess of 50 percent is not warranted for the Veteran's PTSD in the period prior to June 22, 2007, for the reasons discussed below.  
 
On VA examination in April 2006, the Veteran reported seeing a therapist once a month and not being on any psychiatric medication.  He reported broken sleep, and nightmares and flashbacks of variable frequency.  He also had a few close friends and made some new friends.  He cared for various animals that lived with him.  He continued working independently as a plumbing and electrical contractor and considered himself semi-retired.  There was no impairment in communication and no psychotic thinking was noted on mental status examination.  There were also no delusions or hallucinations.  He maintained his personal hygiene.  He did have startle reaction but no panic attacks.  The GAF score was 55, indicating, at worst, moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In an August 2006 letter, a VA contracted psychiatric social worker opined that the Veteran should qualify for more than 50 percent for his PTSD since his problems with relationships and work fall in the 70 percent range.

In a January 2007 letter, the VA psychiatric social worker stated that the only enduring relationship the Veteran has had with a woman has been with his adult daughter.  He noted that the Veteran had been married and divorced twice, and had other relationships of short duration.  He was unable to maintain lasting relationships.  He concluded that the Veteran had problems with work and relationships which seemed beyond that represented by the current 50 percent rating.

The above evidence does not show that the Veteran's PTSD had been manifested by occupational and social impairment with deficiencies in most areas.  Indeed, he was in a stable relationship with a girlfriend, socialized with others, and had several close friends.  He had no significant speech or communication deficits and cognitive skills such as memory and concentration were normal.  He denied delusions and hallucinations.  His symptoms including sleep disturbance, nightmares, flashbacks, intrusive thoughts, and depression are all acknowledged but are contemplated by the 50 percent evaluation already in effect.  For these reasons, a higher rating is not warranted for the period in question. 

The Board notes that the VA contracted psychiatric social worker in August 2006 opined that the Veteran should qualify for more than 50 percent for his PTSD as he has symptoms of the 70 percent rating, including difficulty with work and family relations.  However, difficulty in establishing and maintaining effective work and social relationships falls squarely in the 50 percent rating.  Moreover, the Veteran continued working independently as a plumbing and electrical contractor, which does not reflect an inability to establish and maintain effective relationships, which is part of the next-higher 70 percent rating.  

In sum, a rating in excess of 50 percent for PTSD is not warranted prior to June 22, 2007.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of June 22, 2007, the next-higher 70 percent evaluation is deemed warranted.  Indeed, upon VA examination on that date, the Veteran reported suicidal ideation, though he denied any attempts or current risk of harming himself.  Suicidal ideation is consistent with the criteria for a 70 percent rating.  Also at that examination, he reported that he woke 2 or 3 times a night in part due to memories of Vietnam.  He also reported that night terrors occurred at least twice a week and he experienced intrusive memories of Vietnam.  He still was not taking any psychiatric medications.  The Veteran maintained a close relationship with his one adult daughter and he had been divorced twice.  He reported that he lived alone in a recreational vehicle (RV) park.  He currently worked only occasionally, on a part-time basis, due to his medical problems.  He tended to become anxious in crowds and when exposed to loud noises.  He typically carried a weapon when leaving the house.  He had a history of anger problems and irritability and had trouble maintaining stable relationships.  Objectively, no impairment of thought process or communication was noted on mental status examination.  There also was no evidence of any thought disorder or paranoia.  His concentration, memory, and abstract reasoning skills were all essentially within normal limits.  He was independent in all activities of daily living.  The GAF score was 54.

In an August 2007 letter, the VA psychiatric social worker stated that the Veteran has had continuous difficulty in his life with work and family relations due to his PTSD, and noted that these symptoms are part of the criteria for a 70 percent rating.

In conclusion, for the reasons discussed above, and resolving doubt in the Veteran's favor, the above evidence for the period from June 22, 2007, to September 4, 2007, supports assignment of a 70 percent rating.  

From September 4, 2007, to January 6, 2009, a 70 percent rating was found to be warranted for the Veteran's PTSD.  The Board will now discuss whether a rating in excess of 50 percent is warranted from January 7, 2009.

After a careful review of the record, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD for the period from January 7, 2009.  

During a VA examination on January 7, 2009, the Veteran complained of sleep impairment and depression.  He remained hypervigilant and tended to avoid others to steer clear of problems with anger and irritability.  He reported having several close friends who live a distance away and casual socialization with several neighbors.  He also reported episodes of depression that last two to three days and periods of acute anxiety.  He has been in outpatient treatment for two years and on medication for a week.  

On examination, the Veteran was appropriately dressed and groomed.  There was no impairment in communication or dysfunctional behavior pattern, and abstract reasoning, concentration, and short- and long-term memory were all within normal limits.  There was no immediate depression or anxiety problem.  There was no thought disorder or history of paranoia and intelligence was average.  There were passing suicidal ideations but no history of attempts or risk for acting on them.  The diagnosis was PTSD with secondary depression and anxiety.  The GAF score was 54.  The examiner noted that there are continued episodes of depression and anxiety and recent increases in psychosocial stressors such as rent problems have increased the Veteran's fears of having to move.  The VA examiner concluded that there were no significant changes in the Veteran's overall level of functioning.  

A subsequent January 2009 VA treatment note reflects complaints of depressed mood, intermittent passive suicidal ideations but no homicidal ideations, anxiety, and fair to poor concentration.  He reported that his choice of anger management was to just walk away.  Although medication was started after the last session, he discontinued it due to side effects.  On examination, he was casually dressed and groomed.  Affect and mood were anxious.  Speech was normal.  Thought process was circumstantial/tangential at times.  There were intermittent, passive suicidal ideations but no homicidal ideations, hallucinations, or delusions.  Cognition was intact.  Insight was fair to good.  Judgment was adequate.  The plan was to try another medication.  His GAF score was 55.  

In April 2009, the Veteran reported that he was in a 9-month relationship with a woman who was supportive of him.  He also reported that he had stopped taking his medication because of side effects.  He complained of depression, anxiety with hypervigilance and increased arousal, irritability and anger that was sometimes intense, difficulty with intimate relations, and avoidance of people and places that remind him of the war.  He denied suicidal or homicidal ideations.  Objectively, he was neatly dressed.  Speech was coherent and spontaneous.  Mood was depressed.  Cognition was intact.  There was no evidence of psychosis.  He reported occasional anxiety.  Judgment and insight were good.  The plan was to try another medication.  His GAF score was 50.  

In May 2009, the Veteran complained of side effects of his medication.  He reported depression, anxiety, and irritability, and that his concentration was sometimes good.  His energy level was low but he tries to help senior citizens with maintenance work and spends his days going to the senior center, taking trips around the area, visiting friends, going to the botanical garden, and watching television with his girlfriend.  He stated that his girlfriend is a pleasant addition to his life.  He walked daily for exercise.  He lived in a recreational vehicle park with his girlfriend.  He has had a long entanglement with other residents and wishes to move but is not financially able.  On examination, he was neat in hygiene and appropriately dressed.  Speech was coherent and spontaneous.  Cognition was intact.  Mood was depressed.  There were no suicidal or homicidal ideations or delusions or hallucinations.  Judgment and insight were good.  His GAF score was unchanged.  The plan was to discontinue the new medication.

A July 2009 letter from the Veteran's private psychologist reflects that he has had no improvement in symptoms in the past six months.  He endorsed a restricted range of affect, irritability or outbursts of anger, difficulty concentrating, memory impairment and forgetfulness, depression, impairment in mood, thoughts of suicide, some paranoia as evidenced by extreme hypervigilance and scanning of the environment, impaired judgment, and problems with attention and concentration, losing track of what he is saying or doing.  He reported having few friends and being employed sporadically, not having been employed at all for the past eight years.  He also indicated great difficulty adjusting to any type of stress, needing to leave his mobile home park because of his inability to adapt to the stressful environment.  The psychologist stated that there is no possibility that he could work at this time because of his depression, lack of ability to adapt to stress, problems with authority, and memory impairment.  She also noted that he has had difficulty throughout his adulthood establishing and maintaining friendships or relationships.  She reported that, based on monthly meetings for the past two years, she has estimated his GAF score to be from 38 to 40.  She added that the higher GAF scores assigned during the evaluations at the VA are quite time limited and it is possible that he was not able to present a full picture of the severity of symptoms and effect on functionality.  She concluded that the Veteran suffers from occupational and social impairment, with deficiencies in work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

The above evidence shows that the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as an anxious or restricted affect, circumstantial speech, impaired memory, impaired judgment, disturbances of mood, and difficulty in establishing and maintaining effective work and social relationships, all contemplated in the current 50 percent rating.  However, his PTSD has also been manifested by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Further, although his GAF scores in January 2009 were in the mid-50s, indicating moderate symptoms, they have since been 50 or below, indicating at minimum serious symptoms.  

Given the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period from January 7, 2009, his PTSD has been manifested by occupational and social impairment with deficiencies in most areas.  Thus, a 70 percent rating is warranted.

However, an even higher 100 percent rating is not for application for any of portion of the appeals period, as the PTSD has not been reflective of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

In sum, the Board has applied the benefit-of-the-doubt doctrine in granting a 70 percent rating for PTSD from June 22, 2007, to September 4, 2007, and from
January 7, 2009 onward.  However, as the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.  

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected PTSD, to wit occupational and social impairment with deficiencies in most areas for the period prior to September 4, 2007, and total occupational and social impairment for the period from January 7, 2009, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Prior to June 22, 2007, a rating in excess of 50 percent for PTSD is denied.

From June 22, 2007, to September 4, 2007, and from January 7, 2009, a 70 percent rating for PTSD is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


